FILED
                              NOT FOR PUBLICATION                           JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



JOSE MANUEL VARGAS; et al.,                        No. 08-71414

               Petitioners,                        Agency Nos. A095-306-062
                                                               A095-306-063
ERIC H. HOLDER, Jr., Attorney General,                         A078-112-672

               Respondent.
                                                   MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

      Jose Manuel Vargas and his family, natives and citizens of Mexico, petition

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying

their applications for cancellation of removal and denying their motion to remand.

Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in

part the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Petitioners’ contentions that the agency applied an incorrect hardship

standard and failed to consider relevant hardship factors are not supported by the

record and do not amount to colorable claims over which we have jurisdiction. See

Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

      In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s denial of their motion to remand. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DISMISSED, in part; DENIED, in part.




                                          2                                     08-71414